DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The limitations of “when a pore present inside the first film is exposed by the first etching, filling the pore with one of molybdenum and tungsten by stopping the first etching and supplying a reduction gas and a second gas selected the MoF6 gas and the WF6 gas into the chamber; and performing a second etching on a filling layer formed in the filling and the first film by supplying the oxidation gas and a third gas selected from the MoF6 gas and the WF6 gas into the chamber” in claim 1 and “when a pore present inside the first film is exposed by the first etching, filling the pore with one of molybdenum and tungsten by stopping the first etching and supplying the reduction gas and a third gas selected from the MoF6 gas and the WF6 gas into the chamber; and performing a second etching on a filling layer formed in the filling and the first film by supplying the oxidation gas and a fourth gas selected from the MoF6 gas and the WF6 gas into the chamber” in claim 17 are vague because it is not clear if they are actually happening and contribute to the methods of claims 1 and 17 because of the “when” clause.  For the purpose of examination, they are considered to be definite steps of the claimed method and the filling step is considered as a step of depositing a Mo or W layer after the first etching step and filling any pore exposed by the first etching and the second etching step etches the deposited Mo or W layer including those fillings in the pore.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-15, 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogawa (WO 2020054299A1).
 	With respect to claims 1, 6, 9, 14, 18, 19 Ogawa describes an etching method comprising: providing a W layer on a substrate through a W layer forming step, which would provide a substrate including a structure with a first film of W; etching the W layer through a W layer etching step; wherein the W layer forming step includes supplying a reduction gas including H2 and WF6 gas and the W etching step including supplying oxidation gas including O2 and WF6 gas (pages 7-10).  The two steps are alternately repeated a number of times (page 10).   In the W etching step, by repeating a number of times from S20 to S23 step (pages 8-10), it provides claimed first and second etching step that supplying oxidation gas and WF6 gas.  
	With respect to the limitation of the depositing of W filling a pore exposed by the first etching (also claim 17).  The etching layer described by Ogawa is the same W layer and since the etching is not a polishing step, the same W layer would include inside pores exposed by the etching step and/or provide rough surface from the etching step or claimed pores, which would be filled by the next step of depositing of the W layer as the W depositing step also uses the same gas mixture of H2 and WF6 as described above.
 	With respect to claims 2, 15, the substrate includes lamination of alternation of layer 2 and the W layer and a groove formed in a lamination direction of the laminated portion (fig. 1, 7, 8).
 	With respect to claims 4, 12 the W etching step further includes repeating steps S20-S23 including a step of oxidizing the W with oxygen and the W etching step   alternates with the W forming step in a cycle (pages 9, 10).  This would provide claimed oxidizing a surface of the first film or W layer after the first etching and before the filling or W forming step.
 	With respect to claims 5, 13 WF6 is used for repeating steps of W forming and etching, therefore, it would provide the first, second, and third gas in the W etching (first and second) step and W forming (filling) step are the same.
	With respect to claims 7, 8, 10, 11 the pressure for the W forming and etching step includes  0.1-6650 Pa and 1-3990 Pa and a temperature within a range of 250-550 degrees C and 200-600 degrees C (pages 7, 8).  With the range are mostly within claimed range, it’s with sufficient specificity that it anticipates claimed range.  MPEP 2131.03.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2010/0240212) and Hattori et al. (US 5846886).
 	With respect to claims 1 and 14, Takahashi describes an etching method comprising: providing a substrate having a first layer of W; etching the W layer by supplying  WF6 gas into the chamber; depositing additional W by halting the etching step and supplying a reduction gas of H2 gas and WF6 gas into the chamber (para 35, 36); etching the W layer again with a second etching step using a gas mixture including WF6 gas (para 41-43).  Unlike claimed invention, Takahashi doesn’t describe that the etching steps includes an oxidation gas.  Hattori teaches a method for etching W layer wherein the etching gas includes an oxidation gas of oxygen (fig. 6; col. 4, lines 11-35).  It would have been obvious for one skill in the art before the effective filing date of the invention to add oxygen in light of Hattori’s teaching because he shows that adding oxygen gas increase the W etch rate (fig. 6).
 	With respect to the limitation of the depositing of W filling a pore exposed by the first etching.  The etching layer described by Takahashi is the same W layer and since the etching is not a polishing step, the same W layer would include inside pores exposed by the etching step and/or provide rough surface from the etching step or claimed pores, which would be filled by the next step of depositing of the W layer as the W depositing step also uses the same gas mixture of H2 and WF6 as described above.
 	With respect to claim 15, the substrate includes a W layer on top of a silicon oxide layer 14 with a groove which is perpendicular to the laminated portion of these two layers (para 23, fig. 5). Under the broadest interpretation of the claims, see MPEP 2111, these two layers are alternately deposited to form a laminated portion of W on top of the silicon oxide, which would provide claimed a laminated portion in which a first film of W and a second film are alternately laminated.  The second deposition step forming additional W in the hole/groove with WF6 and reducing H2 gas (para 36) would form a protective layer on a wall portion of the groove.  The second etching step of the combined method with Hattori’s teaching would provide etching the W layer of the laminated portion through the groove by supplying the oxidation gas of O2 and the WF6 gas as explained above.
With respect to claims 2, 3, 16, the substrate includes a laminated portion of the W layer and a silicon oxide layer 14 and a groove in the lamination direction of the laminated portion and where the W layer is etched through (para 23; fig. 4-7).
With respect to claim 13, the WF6 gas is used through out the process, which provides claimed the first gas in the first etching, the second gas in the filling step and the third gas in the second etching are the same.
With respect to claim 17 of filling the pore exposed by the first etching, please see rejection of claim 1 above.
With respect to claims 18 and 19, please see rejection of claim 1 above concerning using H2 as reduction gas and O2 as oxidation gas.
Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori as applied to claims 1 and 15 above, and further in view of Lim et al. (US 2020/0303409).
With respect to claims 3 and 16, Hattori doesn’t describe the second layer 2 that is alternately placed between the W layer is a silicon-containing film.  However, Roy shows that same structure is known having silicon oxide 120 stacks in between W layers 130 BP (fig. 11G; para 85, 106).  It would have been obvious for one skill in the art before the effective filing date of the invention to provide a stack of alternating layers of silicon oxide and tungsten in light of Lim because Lim shows it’ll provide vertical transistor structure (para 3-6) with expected results.
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 11/9/22 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



12/8/2022